DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application, 62/983759 filed on 03/02/2020, is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first network module, configure to communicate with another electronic device via network” and “a second network module, configured to communicate with the other electronic device via the network” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzett et al. (US 2008/0189382), hereinafter Duzett in view of Kusters et al. (US 2018/0181315), hereinafter Kusters. 
Regarding claims 1 and 9, Duzett teaches a server (Duzett, Abstract, A media server comprises a plurality of nodes), comprising: 
a solid state drive (SSD); 
a first node (Duzett, [0069], node 104 comprises …), comprising: 
a first network module, configured to communicate with another electronic device via network (Duzett, [0073], The I/O 124 may access, via the interconnect 102, information of another mass storage and/or cache of the system; [0075]); 
a first processor (Duzett, Abstract, Each node utilizes one or more central processors; [0089]); 
a first memory (Duzett, [0069], cache 118); and 
a first communication circuit (Duzett, [0090], The gateway 1003 may comprise memory and the interface to communication path(s) to other nodes), coupled to the first processor and the first memory (Duzett, Fig.10); 
a second node (Duzett, [0068], The data processing nodes 104-107 each comprise mass storage, an information cache, and input/output (I/O) functionality; [0069], node 104 comprises …), comprising: 
a second network module, configured to communicate with the other electronic device via the network (Duzett, [0073], The I/O 124 may access, via 
a second processor (Duzett, Abstract, Each node utilizes one or more central processors; [0089]); 
a second memory (Duzett, [0069], cache 119); and 
a second communication circuit (Duzett, [0090], The gateway 1003 may comprise memory and the interface to communication path(s) to other nodes), coupled to the second processor, second first memory and the first communication circuit (Duzett, [0043], Each node may comprise one or more central processors and a data plane;  Fig.10); 
wherein when the first processor receives data from the other device via the first network module, the first processor stores the data in the first memory, and the first processor further sends the data to the second node; when the second processor receives the data from the first node via the second communication circuit, the second processor stores the data in the second memory, and the second processor further sends a notification to the first node to inform that the data is successfully stored in the second memory; and after and only after the first processor receives the notification from the second node, the first processor starts to write the data into the SSD.  
Duzett does not explicitly teach a server comprising a solid state drive, wherein when the first processor receives data from the other device via the first network module, the first processor stores the data in the first memory, and the first processor further sends the data to the second node; when the second processor receives the data from the first node via the second communication circuit, the second processor 
However, Duzett in view of Kusters teaches a server comprising:
a solid state drive (SSD) (Duzett, [0068], The data processing nodes 104-107 each comprise mass storage; Kusters, [0060], mass storage devices 110 as solid state drives);
a first node/second node (Kusters, [0159], head node), comprising: 
a first network module, configured to communicate with another electronic device via network (Kusters, Fig.20, network interface 2040); 
a first processor (Kusters, Fig. 20, processor 2010); 
a first memory (Kusters, Fig.20, system memory 2020);
wherein when the first processor receives data from the other device via the first network module (Duzett, [0101]; Kusters, [0075], at time 1, a write request 302 is routed to head node 306 that is designated as a primary head node for a volume or volume partition; Kusters, [0051]), the first processor stores the data in the first memory (Kusters, [0075],  At time 2 subsequent to the write request being received at head node 306, data included with the write request is stored in storage 314 of primary head node 306), and the first processor further sends the data to the second node (Kusters, Fig.3, see step 2); when the second processor receives the data from the first node via the second communication circuit, the second processor stores the data in the second memory (Kusters, [0075], and primary head node 306 causes the  and the second processor further sends a notification to the first node to inform that the data is successfully stored in the second memory (Kusters, [0075], Also, as shown in FIG. 3 at time 2, replication of the data to the secondary head node may include the secondary head node sending an acknowledgment back to the primary head node indicating that the data has been replicated to the secondary head node.); and after and only after the first processor receives the notification from the second node, the first processor starts to write the data into the SSD (Kusters, [0077], At a later point in time 4, e.g. asynchronous to times 1-3, the primary head node, e.g. head node 306, may cause data stored in storage 314, that includes the data included with the write request and that may include additional data stored before or after the write request, to be flushed to mass storage devices 322 of the data storage sleds 326 of the data storage unit. For example, at time 4 data is flushed to mass storage devices 322 of data storage sleds 326).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duzett to incorporate teachings of Kusters to store write data received in a primary node, replicate the write data in a secondary node, and flush the write data to mass storage only after an acknowledgment indicating successful replication in the secondary node is received. A person of ordinary skill in the art would have been motivated to combine the teachings of Duzett with Kusters because it improves durability of the storage system disclosed in Duzett by storing multiple copies of the same data (Kusters, [0089]).

Regarding claims 2 and 10, taking claim 2 as exemplary, the combination of Duzett and Kusters teaches all the features with respect to claim 1 as outlined above. The combination of Duzett further teaches the server of claim 1, wherein only after the first processor receives the notification from the second node, the first processor sends a notification to the electronic device via the first network module to inform that the data is successfully received, then the first processor starts to write the data into the SSD (Kusters, [0075], Also, as shown in FIG. 3 at time 2, replication of the data to the secondary head node may include the secondary head node sending an acknowledgment back to the primary head node indicating that the data has been replicated to the secondary head node. Subsequently at time 3 … the primary head node, head node 306, may issue an acknowledgement 320 to the client device that requested write 302 has been committed in data storage system 300).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duzett to incorporate teachings of Kusters to store write data received in a primary node, replicate the write data in a secondary node, and flush the write data to mass storage only after an acknowledgment indicating successful replication in the secondary node is received. A person of ordinary skill in the art would have been motivated to combine the teachings of Duzett with Kusters because it improves durability of the storage system disclosed in Duzett by storing multiple copies of the same data (Kusters, [0089]).
Claim 10 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 3 and 11, taking claim 3 as exemplary, the combination of Duzett and Kusters teaches all the features with respect to claim 1 as outlined above. The combination of Duzett further teaches the server of claim 1, wherein the first node and the second node are different circuit boards within the server (Duzett, Fig.2; Kusters, [0057]; [0159]), and the second communication circuit and the first communication circuit are connected by using a Peripheral Component Interconnect Express (PCIe) interface (Kusters, [0057], PCIe).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duzett to incorporate teachings of Kusters to implement PCIe interface for communication between nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of Duzett with Kusters because it improves durability of the storage system disclosed in Duzett by storing multiple copies of the same data (Kusters, [0089]).
Claim 11 has similar limitations as claim 3 and is rejected for the similar reasons.

Claims 4-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duzett and Kusters as applied to claims 1 and 9 respectively above, and further in view of Sato et al. (US 2017/0300233), hereinafter Sato and Ohno et al. (US 2003/0221077), hereinafter Ohno.
Regarding claims 4 and 12, taking claim 4 as exemplary, the combination of Duzett teaches all the features with respect to claim 1 as outlined above. The combination of Duzett does not explicitly teach the server of claim 1, wherein when the first processor receives the data from the other device via the first network module, the 
However, the combination of Duzett in view of Sato teaches the server of claim 1, wherein when the first processor receives the data from the other device via the first network module, the first processor further establishes a first table comprising a user identity corresponding to the other device, a logical address of the data, a data length and a beginning address of the data in the first memory (Sato, [0046], The storage apparatus 20A to 20C keep journal volumes (JVOLs) 231A to 231C, respectively. A JVOL stores a journal. A journal is made up of write data (also referred to as “update data”) and update information; [0107], A journal is made up of write data (update data) and update information. The update information is information for managing the write data, and includes … a logical address, a data size, a logical address in the journal volume at which the write data is stored, and the like.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Duzett to incorporate teachings of Sato to maintain a journal of write data and metadata (update information) for each write command received from a host computer. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Duzett with Sato because it improves accuracy and robustness of the storage system disclosed in the combination of Duzett by providing journal data to a recovery volume in case a failure occurs in the storage system (Sato, [0010]).

However, the combination of Duzett in view of Ohno teaches a first table comprising a user identity corresponding to the other device (Ohno, [0093], FIG. 3 shows an example of the data format of a data input/output request transmitted from the host computer 30 to the first storage control apparatus 10 … host ID shows an identifier of the host computer 30 having transmitted the data input/output request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Duzett to incorporate teachings of Ohno to include host ID information in the journal that is created in response to a write request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Duzett with Ohno because it improves efficiency of the storage system disclosed in the combination of Duzett by providing identity of a write command requestor in order to send acknowledgment back to the client device when the write data is committed. 
Claim 12 has similar limitations as claim 4 and is rejected for the similar reasons.
 Regarding claims 5 and 13, taking claim 5 as exemplary, the combination of Duzett, Kusters, Sato, and Ohno teaches all the features with respect to claim 4 as outlined above. The combination of Duzett further teaches the server of claim 4, wherein the first processor sends the data and at least part of the first table to the second node (Sato, [0126], The first storage apparatus 20A may transmit to the second storage apparatus 20B a journal that is created in response to a write command).  

Claim 13 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claims 6 and 14, taking claim 6 as exemplary, the combination of Duzett, Kusters, Sato, and Ohno teaches all the features with respect to claim 5 as outlined above. The combination of Duzett further teaches the server of claim 5, wherein when the second processor receives the data from the first node via the second communication circuit, the second processor stores the data in the second memory, and the second processor further establishes a second table comprising the user identity corresponding to the other device, the logical address of the data, the data length and a beginning address of the data in the second memory (Sato, [0126], The second storage apparatus 20B stores the received journal in the journal volume 231B).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Duzett to incorporate teachings of Sato to store the journal data received from a first node in a 
Claim 14 has similar limitations as claim 6 and is rejected for the similar reasons.

Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duzett and Kusters as applied to claims 1 and 9 respectively above, and further in view of Brown et al. (US 2015/0106549), hereinafter Brown.
Regarding claims 7 and 15, taking claim 7 as exemplary, the combination of Duzett teaches all the features with respect to claim 1 as outlined above. The combination of Duzett does not explicitly teach the server of claim 1, wherein after the data is successfully written into the SSD, the first processor deletes the data in the first memory, and the first processor further notifies the second node that the data is successfully written into the SSD, then the second processor deletes the data in the second memory, as claimed.
However, the combination of Duzett in view of Brown teaches the server of claim 1, wherein after the data is successfully written into the SSD, the first processor deletes the data in the first memory (Brown, [0072], Upon replication of write onto the data storage source 230, the write request is removed from the non-volatile memory of the preferred secondary node 220), and the first processor further notifies the second node that the data is successfully written into the SSD, then the second processor deletes the data in the second memory (Brown, [0072], a Soften message is sent to the non-volatile memory of the non-preferred (redundant) companion node 220. This message instructs the non-preferred companion node 220 to also remove the corresponding write action from non-volatile memory in order to restore consistency between the non-volatile memories of the preferred node and its companion node).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Duzett to incorporate teachings of Brown to delete write data from local memory in both primary and secondary node after the write data has been flushed from the local memory to a mass storage. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Duzett with Brown because it improves efficiency of the storage system disclosed in the combination of Duzett by maintaining consistency between local memories of the primary and secondary node as well as saving storage spaces for the local memories (Brown, [0072]).   
Claim 15 has similar limitations as claim 7 and is rejected for the similar reasons.
Regarding claims 8 and 16, taking claim 8 as exemplary, the combination of Duzett teaches all the features with respect to claim 1 as outlined above. The combination of Duzett does not explicitly teach the server of claim 1, wherein if the first node fails to properly work and the first processor is not able to write the data to the SSD successfully, the second node enables a failover mechanism to replace the first node to move the data from the second memory to the SSD, as claimed.
the server of claim 1, wherein if the first node fails to properly work and the first processor is not able to write the data to the SSD successfully, the second node enables a failover mechanism to replace the first node to move the data from the second memory to the SSD (Brown, [0079], If only one secondary worker node 220 servicing the volume is online, the surviving secondary worker node 220 writes and softens the data by itself; [0072]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Duzett to incorporate teachings of Brown to flush data from a local memory in a secondary node to a mass storage device. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Duzett with Brown because it improves flexibility and robustness of the storage system disclosed in the combination of Duzett by flushing mirrored data from a secondary node to a mass storage when a primary node is offline (Brown, [0021]).   
Claim 16 has similar limitations as claim 8 and is rejected for the similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wittig et al. (US 2021/0232314), [0039].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136